Citation Nr: 0635135	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's appeal was previously before the Board in 
October 2004, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the issue of entitlement to service 
connection for bilateral hearing loss disability was resolved 
by an August 2005 rating decision granting service connection 
for this disability.  Although the veteran's representative 
submitted written argument in support of the appeal in 
September 2006, which identifies entitlement to a compensable 
rating for hearing loss as an issue on appeal, the claims 
folder contains no notice of disagreement in response to the 
August 2005 rating decision assigning a noncompensable rating 
for the disability and no Statement of the Case addressing 
the issue.  Therefore, this issue is not currently before the 
Board.  If the veteran or his representative believes that a 
compensable rating is warranted for the disability, he should 
so inform the RO, which should respond appropriately to any 
such claim.

The Board also notes that in September 2005, the veteran 
filed a claim to reopen his claim for entitlement to service 
connection for a right thumb disability.  As no action has 
been taken on this claim to reopen, it is referred to the 
originating agency for appropriate action.

In June 2004 the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Board's office in 
Washington, D.C.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran does not have a kidney disability.


CONCLUSION OF LAW

A kidney disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2005, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for the disability 
for which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's claimed kidney disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Although the veteran has not been 
provided a VA examination in response to this claim, no such 
examination is required because the medical evidence of 
record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would 
substantiate the claim.  In addition, while the veteran 
testified at his hearing that he received treatment for a 
kidney disorder at two private hospitals, in subsequent 
statements to VA he reported that these hospitals have been 
unable to locate the pertinent medical records to document 
these visits.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in August 2005.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests nephritis or 
calculi of the kidney to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he was treated and hospitalized for 
kidney failure during service.  The Board notes that the 
veteran's service medical records show that he was treated 
for painful urination and acute cystitis in July 1961.  The 
report of examination for discharge in March 1962 shows that 
his kidneys were found to be normal on clinical examination.  
In the report of medical history completed in connection with 
the discharge examination, it was noted that he had a history 
of treatment for blood in urine and acute cystitis with no 
current sequelae.  

The post-service medical evidence of record shows that the 
veteran does not currently have a kidney disability.  While 
the veteran testified at his hearing that he was hospitalized 
twice after service for kidney failure and was prescribed 
medication from VA for his kidney pain, the record contains 
no post-service medical evidence that the veteran has ever 
been treated or diagnosed with a kidney disability.  The 
Board also notes that while the record contain numerous post-
service treatment records pertaining to other health 
conditions, the veteran has never reported a history of 
kidney or renal failure at these visits.

With respect to his claim, the Board has considered the 
veteran's statements.  While the veteran may sincerely 
believe that he has this claimed disorder and that it was 
incurred in service, as a lay person, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  


ORDER

Entitlement to service connection for kidney disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


